 

Exhibit 10.56



EMPLOYMENT AGREEMENT

 

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2009, by and
among InterCall, Inc. (“Company”), a Delaware corporation, and Joseph Etzler
("Executive") (collectively hereinafter “the parties”).

 

WHEREAS, Company wishes to employ Executive as President, InterCall on the terms
and conditions set forth in this Agreement; and

 

WHEREAS, Executive wishes to accept such employment on the terms and conditions
set forth in this Agreement;

 

NOW THEREFORE, the parties agree as follows:

 

I.

Employment Duties and Term.

A.Duties.  Company agrees to employ Executive as President, InterCall of
Company. Executive shall perform for or on behalf of Company such duties as are
customary for such position and such other duties as Company shall assign from
time to time, including duties for other entities which now are, or in the
future may be, affiliated with Company (the "Affiliates"). Executive shall
perform such duties in accordance with Company’s policies and practices,
including but not limited to its employment policies and practices, and subject
only to such limitations, instructions, directions, and control as the Company
may specify from time to time at its discretion. Executive shall serve Company
and the Affiliates faithfully, diligently and to the best of his/her ability.
Executive shall devote all working time, ability, and attention to the business
of Company during the term of this Agreement and shall not, directly or
indirectly, render any services to or for the benefit of any other business,
corporation, organization, or entity, whether for compensation or otherwise,
that appears to create a conflict between the interests of the Company and
Executive, without the prior knowledge and written consent of Company.

B.Term.  The term of this Agreement (“Term”) shall commence on January 1, 2009
(“Commencement Date”) and shall continue until the Agreement is terminated
pursuant to an event described in Section III of this Agreement.

II.

Compensation.

Company agrees to pay to Executive and Executive agrees to accept the following
amounts as compensation in full for Executive’s performance of his/her duties:

A.Base Compensation.  During the Term, Company shall pay to Executive an annual
base salary (“Base Salary”) as set forth in the applicable Exhibit A
incorporated herein as if fully set forth in this paragraph.

B.Additional Compensation.  Executive shall be eligible to receive discretionary
bonuses as determined by the Company in its sole discretion provided nothing
contained herein shall be construed as a commitment by the Company to declare or
pay any such bonuses.

--------------------------------------------------------------------------------

Payment of any bonus described in this section shall be earned and calculated
pursuant to the applicable Exhibit A. Executive shall not earn any bonus
described in the applicable Exhibit A during the first ninety (90) days of
employment or the first ninety (90) days of each calendar year. Annual bonuses
shall be paid not later than 2½ months after the end of the fiscal year in which
they are earned; provided that the Company may, at its discretion, advance
projected annual bonuses at any time. If the Executive is no longer an employee
of Company for any reason, upon Executive’s termination of such employment,
Executive will have earned and will be paid the pro-rata portion of the bonus,
paid not later than 2½ months after the end of the fiscal year in which such
bonus is earned, based upon performance of the Company through the date of
termination and the weekly performance projections for the remainder of the
calendar year as of the second Friday following the date of termination, as
applied to the terms and conditions of the applicable Exhibit A, excluding
terminations occurring in the first ninety (90) days of employment or the first
ninety (90) days of each calendar year (the “Earned Bonus”).

C.Relocation Expenses.  Company shall reimburse Executive for the expenses
he/she and his/her family incur in relocating to the metropolitan area as
required by the job in accordance with Company’s Relocation Plan and/or as
otherwise agreed by Company. Executive agrees to reimburse Company for
relocation expenses Company paid based on the following schedule if Executive
voluntarily terminates his employment without Good Reason (as defined herein) or
is terminated for Cause (as defined herein) within two years after the
Commencement Date: one year or less after the Commencement Date - 100%
reimbursement; more than one year but less than two years after the Commencement
Date - 50% reimbursement.

D.Other Benefits.  In addition to the foregoing, Company will provide Executive
with employment benefits and vacation entitlements during the term of this
Agreement commensurate with Executive’s position in the Company and the location
of the Executive.

III.

Termination.

The terms of this Agreement shall be for the period set out in Section I unless
earlier terminated in one of the following ways:

 

A.Death.  This Agreement shall immediately terminate upon the death of
Executive. Upon a termination of the Agreement due to Executive’s death,
Executive’s heirs, executors or administrators, as the case may be, shall be
entitled to:

1.(i) Executive’s Base Salary earned through the date of termination, to the
extent not theretofore paid, (ii) any accrued but unused vacation as of the date
of termination, (iii) Executive’s annual bonus under the Company’s or its
Affiliates’ annual bonus plan earned with respect to the fiscal year immediately
prior to the fiscal year in which the date of termination occurs, to the extent
not theretofore paid and (iv) any employee benefits to which the Executive was
entitled on the date of termination in accordance with the terms of the plans
and programs of the Company, in each case payable within 60 days after the date
of death or at such other time at which such amounts are payable pursuant to the
terms of an applicable plan or program of the Company (the “Accrued
Obligations”); and

2.the Earned Bonus for the year in which Executive’s date of death occurs.

2CS2IL0109

--------------------------------------------------------------------------------

B.Voluntary Termination Without Good Reason.  If Executive voluntarily
terminates his/her employment for a reason other than Good Reason (as defined
herein) and provides the Company (and does not revoke) an executed release
pursuant to Section III.H., then Executive shall receive the following payments
(subject to any applicable payroll or other taxes required to be withheld):

1.the Accrued Obligations; and

2.provided the Executive is providing consulting services pursuant to Section
IV, an amount equal to two times the Executive’s Base Salary, payable in equal
installments on the Company’s regular pay dates, for the two-year period
beginning on the date of termination, which payments shall cease if Executive’s
consulting services cease prior to the end of such period.

 

C.Involuntary Termination Without Cause or Voluntary Termination for Good
Reason. If the Company terminates this Agreement without Cause (as defined
below) or if Executive terminates this Agreement with Good Reason (as defined
below), and in either case Executive provides (and does not revoke) an executed
release pursuant to Section III.H., then Executive shall receive the following
payments (subject to any applicable payroll or other taxes required to be
withheld):

1.the Accrued Obligations;

2.an amount equal to two times the Executive’s Base Salary, payable in equal
installments on the Company’s regular pay dates, for the two-year period
beginning on the date of termination; and

 

3.provided the Executive is providing consulting services pursuant to Section
IV, an amount equal to the projected annual bonus payable to Executive as of the
date of termination, determined based on the weekly performance projection for
the remainder of the calendar year as of the second Friday following the date of
termination, as applied to the terms and conditions of the applicable Exhibit A,
which amount shall be payable in equal installments on the Company’s regular pay
dates, for the two-year period beginning on the date of termination, which
payments shall cease if the Executive’s consulting services cease prior to the
end of such period.

 

D.For purposes of this Agreement, Executive shall have “Good Reason” to
terminate this Agreement if one of the following events occurs without the
Executive’s express written consent:

1.both (i) a reduction in any material respect in the Executive’s position(s),
duties or responsibilities with the Company, and (ii) an adverse material change
in the Executive’s reporting responsibilities, titles or offices with the
Company, other than, for purposes of clauses (i) and (ii), a reduction or
adverse change attributable to the fact that the Company is no longer a
privately-held company;

3CS2IL0109

--------------------------------------------------------------------------------

2.a reduction of 20 percent (20%) or more in the Executive’s rate of annual Base
Salary other than a reduction made after the Company determines such reduction
is a reasonably necessary step or component to address potential breaches or
violations of any debt covenants; or

3.any requirement of the Company that the Executive be based more than 50 miles
from the facility where the Executive is based as of the Commencement Date.

In order to terminate this Agreement for Good Reason, Executive must first
satisfy the following notice and opportunity to cure requirements. Before
terminating this Agreement and his/her employment hereunder for Good Reason,
Executive must give written notice to Company as to the details of the basis for
such Good Reason within thirty (30) days following the date on which Executive
alleges the event giving rise to such Good Reason occurred, and Company must
fail to provide a reasonable cure within thirty (30) days after its receipt of
such notice.

 

E.Termination for Cause.  Company, upon written notice to Executive, may
terminate the employment of Executive at any time for Cause. For purposes of
this Paragraph, "Cause" shall be deemed to exist if, and only if, the President
and the Chief Executive Officer of West Corporation, in good faith, determine
that Executive has engaged, during the performance of his/her duties hereunder,
in significant objective acts or omissions constituting dishonesty, willful
misconduct, or gross negligence relating to the business of Company.

F.If Company terminates this Agreement and Executive’s employment hereunder for
Cause (as defined herein), then Executive shall be entitled only to the Accrued
Obligations. Executive hereby agrees that no bonus shall be earned in the
calendar year in which the Executive is terminated for Cause.

 

G.Transfers within Company or any of its Affiliates.  In the event Executive and
Company agree that Executive will transfer to another position within Company or
any of its Affiliates, the terms of this Agreement, other than the applicable
Exhibit A in effect at the time of the transfer, shall remain in effect and
govern Executive’s relationship with Company or any of its Affiliates in his/her
new position. Upon Executive’s transfer to another position within Company or
any of its Affiliates, Company shall be obligated under this Agreement and the
applicable Exhibit A at the time of transfer only to pay Executive’s Base Salary
earned through the date of transfer and any Earned Bonus through the end of the
month immediately preceding the date of transfer, determined in accordance with
Section II.B., and to reimburse Executive for expenses properly incurred through
the date of transfer. Executive and the Affiliate to which Executive’s
employment is transferred may agree to a new Exhibit A covering Executive’s new
position to replace the Exhibit A in effect at the time of transfer. In the
event no such Exhibit A is agreed upon, Executive will be entitled to the same
Base Salary as Executive was receiving at the time of the transfer, but shall
not be entitled to earn any further bonus or have any other rights under the
Exhibit A previously in effect.

H.Additional Terms.  Upon termination for any reason Executive (i) agrees to
provide reasonable cooperation to Company at Company’s expense in winding up
Executive’s work for Company and transferring that work to other individuals as
designated by Company, and (ii) agrees reasonably to cooperate with Company in
litigation as requested by Company.

4CS2IL0109

--------------------------------------------------------------------------------

To be eligible for any payments under this section, Executive must (i) execute
and deliver to Company, within 45 days after Executive’s date of termination, a
final and complete release in a form that is acceptable and approved by Company
(and not revoke such release), and (ii) in Company’s good faith belief, be in
full compliance with his/her Restrictive Covenants of Section V below.

IV.

Consulting

A.In the event of termination of employment pursuant to Section III.B or III.C
above, Company and Executive agree that Company shall retain the services of
Executive as a consultant for a period of two years from the date of termination
and that Executive will serve as a consultant to Company.

B.During the period of consulting, Executive shall be acting as an independent
contractor.  As part of the consulting services, Executive agrees to provide
certain services to Company, including, but not limited to, the following:

1.oral and written information with reference to continuing programs and new
programs which were developed or under development under the supervision of
Executive;

2.meeting with officers and managers of Company to discuss and review programs
and to make recommendations;

3.analysis, opinion and information regarding the effectiveness and public
acceptance of their programs.

C.During the consulting period, Executive shall continue to receive, as
compensation for his consulting, the payments set forth in Sections III.B.2 and
III.C.3 above payable in installments concurrent with Company’s executive
payroll schedule (but not less frequently than monthly).  Except as provided in
Section III.C.3 above, no bonus of any kind will be paid during the period of
consulting.

D.Executive hereby agrees that during the period of consulting, Executive will
devote his/her full attention, energy and skill to the performance of his/her
duties and to furthering the interest of Company and affiliates, which shall
include, and Executive acknowledges, a fiduciary duty and obligation to
Company.  Executive acknowledges that such consulting shall terminate upon
commencement of Other Employment pursuant to Section IV.

E.Executive and Company hereby agree that Executive may terminate the consulting
services at any time and thereby terminate all payment obligations of the
Company (other than those pursuant to Section III.B.1,  III.C.1 and
III.C.2).  Executive and Company hereby agree that in the event Executive
chooses, during the term of the consulting period to singly, jointly, or as a
member, employer or agent of any partnership, or as an officer, agent, employee,
director, stockholder or investor of any other corporation or entity, or in any
other capacity, engage in any business endeavors of any kind or nature
whatsoever, other than those of Company or its Affiliates and other than those
existing at the time of entering into this agreement without the express written
consent of Company (“Other Employment”) the consulting period

5CS2IL0109

--------------------------------------------------------------------------------

shall terminate immediately and all further obligations of the Company shall
terminate(other than those pursuant to Section III.B.1,  III.C.1 and III.C.2);
provided, however, that Executive may own stock in a publicly traded
corporation.  Executive agrees that Company may at its sole discretion give or
withhold its consent and understands that Company’s consent will not be
unreasonably withheld if the following conditions are met:

1.Executive’s intended employment will not interfere in Company’s opinion with
Executive’s duties and obligations as a consultant, including the fiduciary duty
assumed hereunder; and

2.Executive’s intended employment or activity would not, in the opinion of
Company, place Executive in a situation where confidential information of
Company or its Affiliates known to Executive may benefit Executive’s new
Company; and

3.Executive’s new employment will not, in Company’s opinion, result, directly or
indirectly, in competition with Company or its Affiliates, then or in the
future.

F.Notwithstanding any provisions in this Agreement to the contrary, the
provisions of Section IV shall survive the termination of this Agreement and the
termination of any consulting period.

G.Company shall reimburse Executive for all reasonable business expenses
incurred by Executive in furtherance of his/her consulting duties pursuant to
this Agreement provided the expenses are pre-approved by Company.

H.        Benefits During Consulting Period.  During the period of consulting,
Executive shall continue to be covered under all medical, dental, vision,
flexible spending account and Executive assistance plans or programs with
respect to the Executive and the Executive’s dependents with the same level of
coverage, upon the same terms and otherwise to the same extent as then provided
to actively employed executives of Company unless Executive accepts new
employment during the consulting term in accordance with Section IV above, in
which event all benefits will cease, at Company’s option, when the new
employment is accepted by Executive.  The benefits provided shall include
insurance benefits based upon eligibility pursuant to the applicable plans.  If
the insurance plans do not provide for continued participation, the continuation
of benefits shall be pursuant to COBRA.  In the event Executive’s benefits
continue pursuant to COBRA and Executive accepts new employment during the
consulting term, Executive may continue benefits thereafter to the extent
allowed under COBRA.  In no event shall the amounts of any benefits available
under any such policy in any year affect the amount of benefits available in any
other year or shall the right to any of such benefits be subject to liquidation
or exchange for another benefit.

 

V.

Restrictive Covenants.

A.Confidential Information.  In the course of Executive’s employment, Executive
will be provided with certain information, technical data and know-how regarding
the business of Company and its Affiliates and their products, all of which is
confidential (hereinafter referred to as "Confidential Information").
Independent of any obligation under any other section of the Agreement,
Executive agrees to receive, hold and treat all Confidential

6CS2IL0109

--------------------------------------------------------------------------------

Information received from Company and its Affiliates as confidential and secret
and agrees to protect the secrecy of said Confidential Information. Executive
agrees that the Confidential Information will be disclosed only to those persons
who are required to have such knowledge in connection with their work for
Company and that such Confidential Information will not be disclosed to others
without the prior written consent of the Company. The provisions hereof shall
not be applicable to: (a) information which at the time of disclosure to
Executive is a matter of public knowledge; or (b) information which, after
disclosure to Executive, becomes public knowledge other than through a breach of
this Agreement. Unless the Confidential Information shall be of the type herein
before set forth, Executive shall not use such Confidential Information for
his/her own benefit or for a third party's or parties' benefit at any time. Upon
termination of employment, Executive will return all books, records and other
materials provided to or acquired by or created by Executive during the course
of employment which relate in any way to Company or its business. The
obligations imposed upon Executive by this paragraph shall survive the
expiration or termination of this Agreement.

 

B.Covenant Not to Compete.  The parties understand that as a part of his/her job
duties, Executive will be exposed to certain confidential information, client
and potential client relationships, and supplier, licensee, or other business
relationships of the Company and its Affiliates (some of which may be developed
by Executive in the course of Executive’s employment). Employee acknowledges
such information is the sole and exclusive property of the Company constituting
valuable, special and unique property of the Company in which the Company has
and will have a protectable interest. The parties therefore agree that it is
necessary to enter into this Agreement to protect the Company’s interests.
Independent of any obligation under any other contract or agreement between
Executive and the Company, during the term of this Agreement, and for a period
of one (1) year following the separation of his/her employment with the Company,
the Executive shall not:

1.directly or indirectly, for himself/herself, or as agent of, or on behalf of,
or in connection with, any person, firm, association or corporation, directly or
indirectly, contact, solicit business from, or in any way do business with, any
customer or account of the Company or any of its affiliates with whom Executive
had personal contact during the course of his/her employment with Company; or

2.directly or indirectly, for himself/herself, or as agent of, or on behalf of,
or in connection with, any person, firm, association or corporation, induce or
attempt to induce any supplier, licensee or other business relation of the
Company or any of its Affiliates with whom Executive had contact during the
course of his/her employment with Company, to cease doing business with the
Company or any of its Affiliates or in any way interfere with the Company’s
relationship with any such supplier, licensee, or other business relation of the
Company.

 

Executive agrees the knowledge and information gained by him/her in the
performance of his/her duties would be valuable to those who are now, or might
become, competitors of the Company or its Affiliates and that the business of
Company and its Affiliates by its nature, covers at least the entire United
States of America and Canada. In the event these covenants not to compete are
held, in any respect, to be an unreasonable restriction upon the Executive, the
court so holding may reduce the territory, or time, to which it pertains or
otherwise reasonably modify the covenant to the extent necessary to render this
covenant enforceable by said court for the

7CS2IL0109

--------------------------------------------------------------------------------

reasonable protection of Company and its Affiliates. The obligations imposed
upon Executive by this section are severable from, and shall survive the
expiration or termination of, this Agreement.

 

Executive further acknowledges that in view of the nature of the business in
which the Company is engaged, the restrictions contained in this section are
reasonable and necessary in order to protect the legitimate interests of the
Company. Executive further acknowledges and agrees that any violation of this
section will result in irreparable injuries to the Company. Executive,
therefore, acknowledges that in the event of his/her violation of the provisions
of this section, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
attorneys’ fees and damages and an equitable accounting of all earnings, profits
and other benefits arising from such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. In addition to other available remedies, Executive’s breach of this
section shall entitle Company to return of any amounts paid pursuant to Section
III.B., III.C. or III.G. of this Agreement.

 

C.Developments.

1.Executive will make full and prompt disclosure to Company of all inventions,
improvements, discoveries, methods, developments, software and works of
authorship, whether patentable or not, which are created, made, conceived,
reduced to practice by Executive or under his/her direction or jointly with
others during his/her employment by Company, whether or not during normal
working hours or on the premises of Company which relate to the business of
Company as conducted from time to time (all of which are collectively referred
to in this Agreement as "Developments").

2.Executive agrees to assign, and does hereby assign, to Company (or any person
or entity designated by Company) all of his/her right, title and interest in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications.

3.Executive agrees to cooperate fully with Company, both during and after
his/her employment with Company, with respect to the procurement, maintenance
and enforcement of copyrights and patents (both in the United States and foreign
countries) relating to Developments. Executive shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignment or priority rights, and powers of
attorney, which Company may deem necessary or desirable in order to protect its
rights and interest in any Developments.

Executive acknowledges that in the event of his/her violation of the provisions
of this section, the Company shall be entitled to obtain from any court of
competent jurisdiction preliminary and permanent injunctive relief as well as
attorneys’ fees and damages, which rights shall be cumulative and in addition to
any other rights or remedies to which the Company may be entitled. In addition
to other available remedies, Executive’s breach of this section shall entitle
Company to return of any amounts paid pursuant to Sections III.B. or III.C. of
this Agreement (other than the Earned Bonus and Accrued Obligations).

 

8CS2IL0109

--------------------------------------------------------------------------------

VI.

General Provisions.

A.Non-Waiver.  The failure of either party to insist in any one or more
instances upon performance of any of the terms or conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder, or of the future performance of any such term, covenant or condition,
but the obligations of either party with respect thereto shall continue in full
force and effect.

B.Successors.  This Agreement shall inure to the benefit of and be binding upon
Company, its successors, and assigns, including without limitation, any person,
partnership, or corporation that may acquire voting control of Company or all or
substantially all of its assets and business, or that may be a party to any
consolidation, merger, or other transaction.

C.Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, between the parties with respect to
the employment of the Executive by the Company, whether oral or written. This
Agreement may not be modified or amended other than by an agreement in writing
signed by both parties.

D.Applicable Law.  This Agreement shall be governed by the laws of the State
where Company’s principal office is located.

E.Taxes.  Any payments or benefits under this Agreement shall be subject to all
applicable taxes and other withholding obligations and the Company is authorized
to withhold any such amounts as may be required by applicable law.
Notwithstanding any provision in this Agreement to the contrary, this Agreement
shall be interpreted and administered in accordance with Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code") and regulations and other
guidance issued thereunder to the extent applicable. For purposes of determining
whether any payment made pursuant to this Agreement results in a "deferral of
compensation" within the meaning of Treasury Regulation §1.409A-1(b), the
Company shall maximize the exemptions described in such section, as applicable.
Without limiting the foregoing, it is intended that all amounts payable during
the consulting period specified in Section IV shall be remuneration for actual
services performed during such consulting period.  To the extent the Company
decides, in its sole discretion, that it shall discontinue or reduce the amount
of services required to be performed by Executive during the consulting period
such that Executive has a “separation from service,” within the meaning of
Section 409A of the Code, such separation shall be considered an involuntary
separation of service by the Company for purposes of Section 409A of the Code,
and any payments for periods after such separation from service shall be
considered as payments on account of such involuntary separation from service.
The Company does not warrant or promise compliance with Section 409A of the Code
and neither Executive nor any other person shall have any claim against the
Company for any action taken by the Company to comply with Section 409A. By
entering into this Agreement, Executive releases the Company, its Board, its
employees and agents from and against any liability related to any failure to
follow the requirements of Section 409A or any guidance or regulations
thereunder, unless such failure was the result of an action or failure to act
that was undertaken by the Company in bad faith. Any reimbursements or in-kind
benefits to be provided pursuant to this Agreement that are taxable to Executive
shall be subject to the following restrictions: (i) each reimbursement must be
paid no later than the last day of the calendar year following the

9CS2IL0109

--------------------------------------------------------------------------------

calendar year during which the expense was incurred or tax was remitted, as the
case may be; and (ii) the amount of expenses or taxes eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses or taxes eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year. Notwithstanding any other provision of
this Agreement, if Executive is a “specified employee”, as defined in Section
409A of the Code, as of the date of Executive’s separation from service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service, and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death. To the extent that any amounts are payable
under this Agreement by reference to Executive’s termination of employment, such
termination of employment shall occur at the time of Executive’s “separation
from service”, within the meaning of Section 409A of the Code.    

F.Construction.  The language in all parts of this Agreement shall in all cases
by construed as a whole according to its fair meaning, strictly neither for nor
against either party hereto, and without implying a presumption that the terms
thereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be construed more strictly against the
person whom himself or through his agent prepared the same.

G.Severability.  If any portion of this Agreement shall be invalid or
unenforceable, the parties agree that such invalidity or unenforceability shall
in no way affect the validity or enforceability of any other portion of this
Agreement.

H.Notice.  For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or 5 days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

 

 

If to Executive:

Joseph Etzler

1094 Fisher Lane

Winnetka, IL 60093

If to the Company:

Chief Executive Officer

West Corporation

11808 Miracle Hills Drive

Omaha, Nebraska 68154

 

With a copy to:

General Counsel

West Corporation

Fax (402) 963-1211

 

Either party may change its address for notice by giving notice in accordance
with the terms of this section.

10CS2IL0109

--------------------------------------------------------------------------------

I.Assignment.  Except as expressly provided herein, neither this Agreement nor
any rights, benefits, or obligations hereunder may be assigned by Executive
without the prior written consent of Company.

J.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together shall constitute
one and the same instrument.

K.Miscellaneous.  Executive acknowledges that:

1.He/She has consulted with or had an opportunity to consult with an attorney of
Executive’s choosing regarding this Agreement.

2.He/She will receive substantial and adequate consideration for his/her
obligations under this Agreement.

3.He/She believes the obligations, terms and conditions hereof are reasonable
and necessary for the protectable interests of Company and are enforceable.

4.This Agreement contains restrictions on his/her post-employment activities.

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
at the place and date specified immediately adjacent to their respective names.

 

Executed this 30th day of /s/ Joseph Etzler

December, 2008Joseph Etzler, Executive

 

 

Executed this 31 day of /s/ Tom Barker

December, 2008InterCall, Inc., Company



CH1 4526896v.1

 



11CS2IL0109